TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-09-00678-CV


In re Richard Scheller 




ORIGINAL PROCEEDING FROM TRAVIS COUNTY


O R D E R
PER CURIAM
	Relator Richard Scheller has filed a petition for writ of mandamus and a motion for
temporary stay.  See Tex. R. App. P. 52.1-.10.  We grant the motion for temporary relief and stay the
trial court's temporary orders pending our resolution of the petition.  We also grant respondent
William Pemberton's motion for extension of time to respond to the writ.  Id. R. 10.5(b).
Respondent's response is due on December 22, 2009.  
	It is ordered December 10, 2009.    

Before Chief Justice Jones, Justices Puryear and Waldrop